—Appeal by the People from a sentence of the County Court, Suffolk County (Weber, J.), imposed April 16, 1999, which, upon the defendant’s plea of guilty to assault in the second degree (two counts) and endangering the welfare of a child (two counts), sentenced her to a term of probation of five years and time served.
Ordered that the sentence is vacated, on the law, and the matter is remitted to the County Court, Suffolk County, for resentencing.
The defendant pleaded guilty and was sentenced without the preparation of a presentence report (see, CPL 390.20 [1]) even though the prosecutor specifically asked that “the defendant not be sentenced without a presentence report”. Since the People did not consent to this procedure (see, CPL 390.20 [4]; see generally, People v Damiano, 87 NY2d 477), the sentence imposed was invalid as a matter of law (see, People v Selikoff, 35 NY2d 227, cert denied 419 US 1122; People v Evans, 120 AD2d 545; People v Grice, 64 AD2d 718). Accordingly, the sentence is vacated, and the matter is remitted to the County Court for resentencing. Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.